 TEFXAC () IN('.t'; .Texaco, Inc. and Oil, Chemical and Atomic WorkersLocal 1-591, Oil, Chemical and Atomic Work-ers International Union, AFL-CIO. Case 19-CA-9950August 27, 1980DECISION AND ORDEROn August 14, 1978, Administrative Law JudgeGeorge Christensen issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed a brief in support of the Administra-tive Law Judge's Decision.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs' and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge only to the extent consistent herewith.The Administrative Law Judge found that Re-spondent, by ordering the union representatives ofemployees Richard Deutsch and Travis Slater toremain silent at their disciplinary conferences withRespondent, violated Section 8(a)(l) of the Act.The Administrative Law Judge concluded thatSection 7 of the Act not only assures the employeethe right, upon request, to union representation atan interview which he reasonable expects mayresult in discipline, but also assures the employeethat the representative present at such an interviewwill have the opportunity to provide effective as-sistance to the employee. For this conclusion, theAdministrative Law Judge cited the SupremeCourt's decision in International Ladies' GarmentWorkers' Union, Upper South Department. AFL-CIO v. Quality Manufacturing Co., et al., 420 U.S.276 (1975), and the Board's decision in CertifiedGrocers of California, Ltd., 227 NLRB 1211(1977).3Respondent excepts to the Administrative LawJudge's finding that it violated Section 8(a)(1) ofthe Act, contending, inter alia, that the SupremeCourt's decision in N.L.R.B. v. J. Weingarten,Inc.,4does not support the Administrative LawJudge's conclusion that Section 7 extends the rightof representation to an employee's participation ini Responden filed a motion to supplement its brief by adding a reference to the Board's decision in .4,nmoo Oil Company. 231 NLRH 551(1978) That motion was denied by the oard's Executive SecretaryRespondent has excepted to certain credibility findings made bh theAdministrative Law Judge. It i the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolution, are incorrect Standard Dr'y aoll Producr.Inc.. 91 NLRB 544 (1950). nfd. 188 F 2d 362 (3d Cir 1951) e havecarefully examined the record and find no basis for reversing his findings:' The Administrative Lass Judge also cited the Board's decision inClimax Molybdenum (mpan. a Division i Al max. I , 227 NI R I 8s(1977). and Mobhil Oil (orporatiion 196 NlRIl 11)52 (197214 42) I S 251 (975}251 NLRB No. 63a purely disciplinary interview: i.e., one in whichdiscipline has already been determined. We findmerit in this exception with respect to the inter-view conducted with employee Slater. However,for the reasons set forth below, we affirm the Ad-ministrative Law Judge's finding that Respondentviolated Section 8(a)(I) by its conduct of the inter-view with Deutsch.The Deutsch IncidentIn late September 1977, Richard Deutsch, a pipe-fitter, was assigned to install piping inll a coolingtower at Respondent's facility in Anacortes, Wash-ington. Working on the tower at the same time wasanother employee, Ron Robinson. While Deutschwas still w\orking, Robinson moved dows n to thetower floor and removed his locking device cover-ing the tower's electrical fan switch.' Soon afterRobinson's departure from the tower, Jim Iracey.a boilermaker's helper. asked Deutsch's supervisor,Ed Linnell. whether he could turn on the tower'sfan to see if it was working properly. Linnell re-plied that he could if there was no locking deviceon the fan switch. On approaching the tower.Tracey observed that Deutsch was working on thetower, although there was no locking device onthe electrical switch. Tracey brought this matter tothe attention of Gene Vaughn, an assistant fore-man. Vaughn in turn notified Linnell that Deutschhad been found working on the tower withouthaving attached his locking device to the tower'sfan switch. Prompted by Vaughn's report, Linnellpersonally investigated the matter, and interviewedTracey and Robinson regarding their accounts ofthe incident. According to Linnell, Robinson statedthat on leaving the tower he told Deutsch to placehis locking device on the tower switch.' Apparent-ly satisfied with the results of his investigation,Linnell then summoned Deutsch to his office forthe purpose of orally reprimanding Deutsch forfailing to attach his locking device to the towerswitch as required by company operating instruc-tions. 7After receiving Linnell's directive to come to hisoffice. Deutsch, apparently aware of Linnell's in-vestigation and anticipating the possibility of disci-pline, requested the assistance of the acting unionsteward, John Guidinger. Linnell, after securing,' Eit b craftsmarn larried a locking de ic folr iisc Ill pre enltin l eeratlion of equipment while ork as being perfrirled lthrc loni; Ihe Adililsr;tii se as Judge, inoling that icilllclr i I r.ic, r 1 Rill.fl testified. credilted I ill ell's testilni ii oil Iti lite \icllt 1 Ilil Cli-eri ll tii loccl rred hb cIleen R hbiiionill i id 11111 IIII I llCI I i 1ii tilt'I)eulth illcidenit He did lnot redil linlinell dhl Rthl hil i 1 ii ltitil I)eltscil h c ,s lea inlg til IlYerRtespoidlld cnl's si;idlllng ilsirlllliol .1 ret(lircT I I rh.i1 1iit ) i pll l ' Ii. 1llIlL.king dl'\ l {l AI lr ! e r ll g Ci.n nlra n q llbmen ,ll; Lfll l Jl l i \ lc ll nlgTFXACO. INC. b3 3 034I)ltCISIO(NS ()OF NATI()NAL .ABO()R REL.ATIONS ()ARI)the approval of the employee relations department,agreed to allow Guidinger to attend the meeting,but stated that his role was limited to that of asilent observer. Should Guidinger attempt to speakat the meeting, Linnell warned that he would beasked to leave. According to Guidinger's creditedtestimony, Linnell began the meeting by readingRespondent's standing instruction to Deutsch. Lin-nell then criticized Deutsch for not locking out, se-cured an admission that he had not locked out, andemphasized the seriousness of his misconduct.8The Slater IncidentOn October 26, 176, Travis Slater was assignedby Assistant Foreman Gaylord Greenough togrease the valves in the catalytic reforming unitand the hydrotreater unit. Greenough, who hadgone to the operator's shack at approximately 2:40that afternoon to pick up another employee, no-ticed that Slater was inside the shack with a coffeecup in his hand. Returning approximately 20-30minutes later,9Greenough again saw Slater in theshack, this time with his helper. Greenough askedSlater whether he had completed his assignment.Slater replied in the negative, adding that therewas plenty of work yet to be done. Greenoughcalled Slater out of the shack and asked him whyhe and his helper were not working on the greas-ing assignment. Slater replied that they had beenlugging a heavy grease gun up and down the towerladder and had decided to rest for a minute at theshack. Greenough directed them to return to work,stating that the operator's shack was not a placefor lounging and sitting around drinking coffee.Slater and his helper thereupon returned to workand Greenough reported the matter to his superior,Foreman Charles Fair. Based on Greenough'sreport and satisfied that a 3-day suspension waswarranted under the circumstances,toFair pre-pared a 3-page letter to Slater in which he reciteda number of earlier incidents of misconduct andclosed with a statement that Slater was suspendedfor 3 days and with a warning that more severediscipline, including discharge, would follow ifthere were any further incidents of misconduct.On October 28, 1977, Fair summoned Slater tohis office for the purpose of imposing the 3-daysuspension. When Slater arrived at Fair's office,Slater asked if the meeting involved discipline. Fair" (uidinger's ccount of the meeting is essentially corroborated by)Deutsch According ir )eutslch. t.innell "went through it all .ex-plitned what happened asked me what happened [and] told rme hisside and my side"' (reeniough testified that he returnled 20 minutes later, whereas Slaterplaced the time loser t 30() minutes."' Siatler had been the subject of several earlier complaints ad sarn-ings coincerning his Aolrk conductreplied that it did. Slater then asked for union rep-resentation and specifically requested Frank Mannof the Union's Workmen's Committee to representhim. Fair granted the request, but stated that Mannwould not be allowed to participate actively in themeeting-a condition repeated to Mann when hearrived. Fair began the meeting by handing Slaterthe suspension letter and stating that he was sus-pended for 3 days. Slater read the letter and com-mented that he had been drinking water, notcoffee, as reported in the letter. Fair started to askGreenough whether there was water rather thancoffee in the cup, but stopped, saying that it had nobearing on the issue. Slater also said that he hadrested in the shack only a few minutes. Fair, how-ever, reiterated the 3-day suspension and toldSlater to take it up with the Union if he so de-sired. As noted, the Administrative Law Judge foundthat Respondent violated Section (a)(l) of the Actby refusing to allow Union Representatives Gui-dinger and Mann to lend effective assistance to em-ployees Deutsch and Slater at their disciplinarymeetings. Although characterizing those meetingsas having the "elements of both an investigationand assessing of discipline," the AdministrativeLaw Judge nevertheless concluded that the allegedpurpose of the meetings was irrelevant to the con-sideration of whether a violation had in fact oc-curred. In his view, it is sufficient to support a vio-lation of Section 8(a)(1) of the Act that Respondentdenied effective representation to employeesDeutsch and Slater at a time when they entertaineda reasonable belief that the interviews would resultin disciplinary action.In response to the allegations in the complaint,t2and excepting to the Administrative Law Judge'sI he matter of union represcntat ill at disciphlinar nieetings as dis-cussed in a subsequenlt cetilg betvueen conmpanl represlentaiises and theUnion's Workmen's Committee At that sessil. Respondent reaffirmedits position taken previously at the disciplinar cnferences with I)eutscland Slater that union representatives culd attend disciplinary discus-sions, hut would not he permitted ttl leld actli e assistancc tIheir clilet-employee. The Union replied that it was not only entitled to ;ellend ,slhconferences, but could actively participate on behalf of the employeeResnondent replied that it was not willing to change its policy)tZ In its brief, Respondent, noting that the Administrative l.as Judgefounld both investigatory and disciplinary elements in the l)eutsch andSlater interviews. contends that the complaint onily encompasses allega-tions relating to disciplinary intersiess Any violation predicated ondenial of Weingarten rights at an investigatory interview is, according toRespondelt, outside the scope of the complaint We find no merit in Re-spondent's contention The complaint broadly refers t a refusal "loallos union representatives to) participate in interviews of employees twhich discipline was handed out" Ihe essence of a Weingurten violatiilis the denial, upon request, of union representation at a investigalory in-terview which the employee reasonlably helieves would result i disci-pline. Whether discipline is in fact imposed is niot critical to he finding ofa violation under Wetngarten. the complaint's uambiguous reference ItIdenial of union representation at an intervsiew in which discipline is im-posed clearly placed Resplondenit onil otice that the Genleral Counsel asConrinued IFXAC(), INCb35finding that it violated Section X(a)(1) of the Actby curbing the representatives' role at the disciplin-ary discussions with Deutsch and Slater, Respond-ent argues that the Administrative Law Judge mis-interpreted the thrust of W'eingarIen by overlookingthe Court's critical limitation of the representationright to interviews of an investigatory nature. Re-spondent contends that the Administrative LawJudge mischaracterized the Deutsch and Slatermeetings as having disciplinary and factfinding ele-ments, inasmuch as the decisions to impose disci-pline had been determined prior to the meetings,and Deutsch and Slater were summoned to thosemeetings solely for the purpose of imparting thosedecisions to them. Respondent further argues that,even assuming Section 7 of the Act, as interpretedby the Board in Certified Grocers, supra, extendsthe right to representation to disciplinary inter-views, there is no basis in the Weingarten decisionfor construing Section 7 as creating a right to ef-fective representation at a disciplinary or investiga-tory interview. This conclusion, Respondent as-serts, is supported not only by the Court's admoni-tion that the employer has no duty to bargain withthe union representative at an investigatory inter-view, '' but also by its statement that "[t]he em-ployer ..is free to insist [at an interview] thathe is only interested, at that time, in hearing theemployee's own account of the matter under inves-tigation."'4 This latter statement, Respondent con-tends, clearly indicates that an employer maydemand the silence of a representative during aninterview at which discipline is discussed. Addi-tionally, Respondent argues that its policy of freediscussion with the Union's Workmen's Committeeand the availability of the contractual grievancemechanism obviates the need for union representa-tion at interviews where the employee is confront-ed with the possibility of disciplinary action. Final-ly, Respondent contends that the AdministrativeLaw Judge's make-whole remedy with respect toSlater is contrary to Section IO(c)'s prohibitionagainst backpay to an employee suspended forcause. ' In this connection, Respondent notes thatthe decision to discipline Slater had been madeprior to the interview and was based on evidenceobtained from sources independent of the inter-view.alleging a Sl.lall n Of Sec lat)( I) (of the Act under 14 igartlnur Ihere-fore, the ctniplallt fully apprised Respondent f the illlalton charged.litigated. and ullimatec fiiund h the Adrlninitratil- I .s Judge:l Ioingalrtie. upra ;at 251' 26)" Id at 2), ScL. Itl) f th \ t pro rids i ll pcrll lllt parNi ordelr I Sc It;e lrd sh1ll rquic li t riistalellntt t .in ind s, I-Li; as .i eIa plo I , Il cI IIp I o IlIL hll ul. or( tI 1ep;i IfCt tI o hl[ t I li' l a, k p' .if wih [ti d lual -ji iup'drd'td orId harg d, 'I r bI u,, [I r11pL.ls s1ltiplill IAnalysisThe proper disposition of this case turns on theSupreme Court's decision in W4eingXaren, and its ex-plication of the nature and scope of an employee'sright to representation under Section 7 of the Act.According to the Court, Section 7 guarantees anemployee the right to union representation at an in-vestigatory interview with the employer when theemployee reasonably fears it may result in disci-plinary action. Section 7's mandate that"[e]mployees shall have the right .to engage inconcerted activities for the purpose ofmutual aid or protection" necessarily included, inthe Court's view, the right to have the assistanceand support of a union representative during a con-frontation with the employer where the employeereasonably perceived a threat to his job security.The right, however, is not absolute. The Courtnoted that the employer may forgo the intervie,,rather than submit to one in the presence of aunion representative and may thereafter act on thebasis of information obtained from other sources. 17Likewise, the employee whose request for unionrepresentation is denied has he option of refusingto participate in the intervisv, thereby giving upany benefits that may accrue therefrom, or of pro-ceeding without representation.In Cerified Grocers,8c ted by the Administra-tive Law Judge, the Boarc held that the SupremeCourt's decision in Weingaren applied to any inter-view, whether labeled "investigatory" or "disci-plinary," which the employee reasonably believesmay result in disciplinary action being takenagainst him. The United States Court of Apeals forthe Ninth Circuit denied enforcement of theBoard's Order in that case, h lding that Weingartendid not extend the right to epresentation to an in-terview conducted solely t inform the employeei Bot th h B()ard ad tIh C I hal (xPrccdLI t IC" 1. 1 h.rightl to rcpresena;ltion does not xtlnl I crtain ordinll;Jr s 111L 1ll s1.11 tlVLe iiould not appl\ the rule to such run-of-lhe-nmill shop floor ,,crsatlins as, for exa; upl, tIhe givuilng Instruction, (or railillltg ineedtld c rrcctilOls oif %.kork tu.chnique IiI lUch c;iscs there c.ann tnormally be a re-asionahlbe basis fir a i eriploscc to fear that ail\aIdrerse impact mayl result from the iT Itt r. lt., and ll ti si% \iie itiidIhen ee lon rasonahle hbasis fir him i sc:,, he assistanrlic of his representalxuc 42() U S a11 257 (qult ing Qualirl .ManlbrrlaturlL (r ,iipa-ti. 105 NlRB 107. 11 (IL72) ]Sec .tls Rudlacr I 'prci. Inc. 24 Nl NIoR N, I1 111 )7, \licrcin tlcBii.ard h1ld that II,) clulllr llCtat it reprcsc1itiol l riiu .llc n il t' t i pltifIt .1il;lI coIlfrolltcl ed i i liitl and i sked to patlltlclpat. i t 1 l it.r\ -.shich lihe rasi...abnh fcar nmas rstlt i disciplineicif I i.n Cilnploer ecrciscs hil prergatl. to dlspense k It t li tistl-g.;ltlr\ Inltcri t , I t and ther alfr Illlpt1i1i. e 11IlIPfIt lhic CIIIPIItt'- itl I',I t"''Tc Iltal Ita l1ll tiherbTh forte,-ci t I frlll I.l ll g tie IiattICr kis ll Ithce plocl.r i .ilioithr cLItctx. ulh s1 iThe gri',.tucc priccs' '227 NI R 1211TEXACO, INC ti35 06I)i (ISI())NS ():OF NA I()NAI. I .A()R REI.AII()NS BO()ARI)of predetermined discipline."' We have recentlyreconsidcred our decision in Certified Grocers, con-cluding that it was wrongly decided on its factsand ov erruling it to that extent. Thus, in BatonRouge Water Work.s Company,2°which issued sub-sequent to the Administrative Law Judge's Decci-sion herein, a majority of the Board held that theright to representation under Weingarten does notextend to those employer-employee meetingswhere the sole purpose is the imposition of prede-termined discipline:[A]s long as the employer has reached a final,binding decision to impose certain disciplineon the employee prior to the interview, basedon facts and evidence obtained prior to the in-terview, no Section 7 right to union represen-tation exists under Weingarten when the em-ployer meets with the employee simply toinform him of, or impose, that previously de-termined discipline.21However, the Board also stressed that it was notholding that there was no right to the presence of aunion representative at a "disciplinary" interview.Nor was the right to representation necessarilyforeclosed because the decision to discipline theemployee antedated the interview. As the Boardstated in Baton Rouge:[I]f the employer engages in any conductbeyond merely informing the employee of apreviously made disciplinary decision, the fullpanoply of protections accorded the employeeunder Weingarten may be applicable. Thus, forexample, were the employer to inform the em-ployee of a disciplinary action and then seekfacts or evidence in support of that action, orto attempt to have the employee admit his al-leged wrong doing or to sign a statement tothat effect, or to sign statements relating tosuch matters as workmen's compensation, suchconduct would remove the meeting from thenarrow holding of the instant case, and theemployee's right to union representationwould attach.22% R B B (Crtifhid (;(cr, f (a/tlornia, Ld. 57 1 2d 4491178 see al.o :1I/rid M Lpic. Inc. x'L.R.B., 57 F.2d 41)3 (9th Cir1 97X). %t, I rorn lrankr r ( mTlpuan v .. R. B., 549 F 2d 571 (9thl Cir1')77)"' 246 N R No Ihl (1979)IhidI /id In BHtro Rccgc, thCe Board, Ilo avoid obscuring the issue hcoIIIntllnued referenllce I) hc labcl, is in'estigatory" and "disciplinary."simply helil thait Ihe right t reprcscilatilon included not orlly those citer-;.k- oI a purcl. inlvctstigiltl r) nalllure, hut hosc in s hich discipline isIlltted o11t s Io hg as tile emlploIer is still actively pursuing inforlCatioltilirilig the litcr. ic hearing on the alleged misconduct, such as seekingt ill Almission of ll lConductiCIn light of the foregoing, it is incumbent upon usfirst to determine whether Deutsch and Slater wereentitled to representation under Weingarten. Turn-ing to Deutsch's interview, we find that Respond-ent's meeting with Deutsch was clearly of the kindenvisioned by the Court in Weingarten as warrant-ing the presence of a union representative. Thus,Guidinger credibly testified that Linnell sought andsecured an admission from Deutsch that he hadfailed to attach his locking device to the tower'sfan switch. This testimony was essentially corrobo-rated by Deutsch, who testified that Linnell in-quired as to his account of the incident. It is cleartherefore that Respondent went beyond the act ofimposing discipline and sought and secured an ad-mission of possible misconduct. Such an inquiry in-dicated that Respondent was continuing, on a sub-stantive basis, its investigation of the incident. Inthese circumstances, Deutsch was entitled to repre-sentation.Although Deutsch was entitled to representation,Respondent, as noted, did provide such representa-tion, conditioned on the representative's remainingsilent throughout the interview. The representa-tive's role was, in effect, circumscribed to that of apassive observer, rather than an active participant.We are therefore presented with the issue ofwhether the right to representation under Weingar-ten includes the right not only to the presence of arepresentative, but to the active assistance of thatrepresentative during a confrontation with the em-ployer which threatens the employee's employmentsecurity.We have recently addressed this issue in South-western Bell Telephone Company, 251 NLRB No. 61(1980). There we held that the Court in Weingartenintended to strike a balance between the right of anemployer to investigate the conduct of its employ-ees at a personal interview, and the role of the rep-resentative present at such an interview. While wenoted the Court's admonition that the presence of arepresentative "need not transform the interviewinto an adversary contest,"22 we nevertheless rec-ognized that the Court limited the employer's rightto regulate the role of the representative at the in-terview. In short, such regulation cannot exceedthat which is necessary to ensure the "reasonableprevention of such a collective-bargaining or ad-versary confrontation with the statutory repre-sentative."24In Southwestern Bell the employeralso demanded the silence of the union's repre-sentative at the outset of the interview. We heldthat in so doing the employer had gone beyond theI2' id. (citing W itingrlen at 23)i4 bid. TEXACf(). INCbounds of regulation reasonably necessary to avoidsuch a confrontation with the statutory representa-tive. Accordingly, in agreement with the Adminis-trative Law Judge, we likewise hold here that Re-spondent violated Section 8(a)(l) of the Act bydenying to Deutsch the assistance of his union rep-resentative. We also hold that the appropriateremedy for a Weingarten violation in these circum-stances is, as found by the Administrative LawJudge, the expungement from Respondent's recordsof all references to the reprimand received byDeutsch.25However, unlike the Administrative Law Judge,we do not find that Respondent violated Section8(a)(l) of the Act by demanding the silence ofUnion Representative Mann at Slater's interview.In sharp contrast to the Deutsch interview, Re-spondent engaged in the simple, ministerial act ofimposing upon Slater discipline which has been de-termined in a final and binding manner prior to theinterview. Thus, it is uncontroverted that Fairbegan the interview by handing Slater the letter in-forming him of his 3-day suspension and the rea-sons therefor. At no time did Fair cross the line be-tween an investigatory interview and one solely forthe purpose of imposing discipline by seeking or se-curing information from Slater concerning his al-leged misconduct. Accordingly, Respondent wasnot statutorily obligated to furnish representationto Slater at the interview; and thus it is irrelevantthat Respondent effectively muted the representa-tive's role at the interview. We therefore find thatwith regard to the Slater interview Respondentcommitted no Weingarten violation.Having found that Respondent did not violatethe Act with regard to Slater, we hereby dismissthe complaint in that respect and shall modify theAdministrative Law Judge's remedy accordingly.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Texaco, Inc., Anacortes, Washington, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as somodified:i. Substitute the following for paragraph (a):"(a) Denying to any employee, upon request, thepresence and assistance of his union representative2s For the rea.on. .et forth in his dissenting opinion in Ihis caie.Member Truecdale Aould not order Respondent to epunge front it, r-cords all referenc. to he reprimnnd rcci'ed hb Deutchat an interviev which the eniployee reasonalbly be-lieveS may result in disciplinary action."2. Substitute the following for paragraph 2(a):"(a) Expunge from its rec)rds any references tothe reprimand received by employee RichardDeutsch in September 1977. or any conduct lead-ing thereto."3. Substitute the attached notice for that of theAdministrative Law% Judge.CHAIRMAN FANNING and VIEMIiR PENII.I , con-curring:Although we are in accord with the resultreached by our colleague , we disagree with cer-tain portions of the ratiorale expressed in the ma-jority opinion. In essence, our disagreement centersupon the majority's continued maintenance of asubstantive distinction between investigatory inter-views and disciplinary interviews regarding an em-ployee's right to the presence of his union repre-sentative.As we expressed in our respective dissentingopinions in Baton Rouge Vater Works CompanUn,2'it is our view that an employee's right to unionrepresentation at a disciplinary interview wasfirmly established in Board law, prior to the Su-preme Court's decision in Weingarten, and a closereading of Weingarten reveals that that decisionsimply extended previously existing employeerights in disciplinary interviews to investigatory in-terviews. Thus, we believe that the excessivelynarrow reading of Weingarten engaged in by theBaton Rouge majority served to eliminate the veryright to representation from which the Weingartenright sprang. Therefore, ulike the majority in bothBaton Rouge and the instant case, it is our positionthat an employee is entitled to union representationupon his request at both investigatory and disci-plinary interviews.In the instant case, we elieve that Deutsch wasplainly entitled to a union representative regardlessof whether his interview was termed investigatoryor disciplinary. Although Deutsch was providedwith a representative, Respondent conditioned therepresentative's presence pon his remaining silentat the interview. We agree with the majority thatsuch circumscription of the representative's roleviolated Section 8(a)(1) cf the Act.27With respect to the Slater interview, the major-ity finds that the condition of silence placed uponSlater's union representative was irrelevant sinceSlater's was a disciplinary interview within themeaning of Baton Rouge to which no W'eingartenprotections attach. Since, as noted above, we do2' 240 NLRH No Il (1479)27 Sio h.ilsrtli H W /i/ l)ph o,ic ColputI v 251 NI R No hil t i8() )(6A I)CI'SI()NS ()F NATIO)NAI LABOR RI A'lIO)NS 3B()ARI)not subscribe to such distinctions, we do not agreewith the majority's rationale.Rather, we find that the Slater incident was simi-lar to the situation presented in 4moco Oil Compa-ny.21 I that case, the Board found no violation ofSection 8(a)(1) of the Act since the facts revealedthat the respondent "made no attempt to question[the employee], engage in any manner of dialogue,or participate in any other interchange whichcould be characterized as an interview."29Similar-ly, in the instant case, Respondent did not engageSlater in any form of dialogue or interchangewhich could be termed an interview.30Conse-quently, Respondent did not act in contraventionof the requirements of Weingarten, and, therefore,the condition of silence placed upon Slater's repre-sentative was not a violation of Section 8(a)(1). 3Accordingly, we would dismiss that portion of thecomplaint.Finally, we agree with the majority that Deutschshould be accorded a make-whole remedy, since, asis found by the majority, Respondent "sought andsecured an admission" from Deutsch that he hadengaged in wrongful conduct.32In addition, even without reference to other de-cided cases, we find Member Truesdale's dissentfrom the remedy to be plainly at odds with the ma-jority decision on the merits in which he joins. For,in discussing the Deutsch interview, the majoritystates:It is clear therefore that Respondent wentbeyond the act of imposing discipline andsought and secured an admission of possiblemisconduct. Such an inquiry indicated that theRespondent was continuing, on a substantivebasis, its investigation of the incident.Having so found, Member Truesdale then con-cludes in his dissent from the remedy that Re-spondent did not rely on information obtained atthe unlawful interview in its decision to discipline.It is extremely difficult to discern how an em-ployer could (I) decide to continue its investigationof employee misconduct through an interview of' 2 NI R 551 (178) See also K-Muart (Corporation. 242 NLRB 855197'))'2 2t8 NI R I 552Sec i li Mc-niber 'Penello's coUncurring pilnioli in Ieueao. Inc .247NI.RI No 56 (198)," We do note. however. that, had Respondent engaged Slater i someform of dialogue or inlerchange which could he termed an iterview, therequirement that Slaler's representalive remain silent xvould, in our iev.violate Sec 8{a)(l) of the Act See Soulhwestern Bell l.liphone Compan.iupru at fi 14:2 See Iiiitlino BeIll ilphone (C'mpany. 251 N RH No. 128 (I980).where the liBoard. icluding Member Truesdale, rdered a nlake-holeremned5 ill i sitiiltioal here the enlployer sought alld obtained al admis-so l it' ris'ondullI from the ernplse subjected Io atl ulawful inler-~. it'%the accused employee, (2) affirmatively solicit fromthe employee information relating to the miscon-duct, and (3) in fact succeed in obtaining perhapsthe most telling information available to merit a de-cision to discipline and yet be found not to havebased its disciplinary decision, in any way, on theinformation it was so successful in securing.:"MlMBHER TRUFSI)AI.1, dissenting in part:I agree with my colleagues that Respondent vio-lated Section 8(a)(l) of the Act by denying to em-ployee Richard Deutsch the active assistance of hisunion representative at an investigatory interview.I do not agree, however, that-under the circum-stances of this case-the proper remedy for thatviolation is to order Respondent to expunge fromits records all references to the reprimand receivedby Deutsch at that interview. In its recent decisionin Illinois Bell Telephone Company, 251 NLRB No.128 (1980), the Board set forth the remedial stand-ard appropriate for Weingarten violations. Therethe Board held that:[W]here the General Counsel shows that anunlawful investigatory interview has occurred,and that the employee was disciplined or dis-charged for conduct which was the subject ofthe interview, the burden then shifts to the em-ployer to show that its decision to discipline ordischarge was not based on information whichit obtained at the interview.34Although my colleagues agree in theory withthis wording of the remedial test, in practice theyapply a different standard for determining the ap-propriate remedy for a Weingarten violation. Thus,their approach to formulating the appropriateremedy is simple: When an employer has conduct-ed an unlawful interview, the Board will assume,without further inquiry, that the information ob-tained by the employer at the unlawful interviewhad a direct and causal relationship to the employ-er's disciplinary decision. Based on this assumption,the Baord will impose a make-whole remedy andrescind the discipline.The obvious effect of this approach is to order amake-whole remedy in nearly all cases where aWeingarten violation is found. My colleagues at-: Member Truesdale's accusatilon hat, in ordering a make-wholerelmedy for Deutsch, we have applied a standard different from that setout il llirnor Bell Telephone Comnpany. 251 N RB N 128 (1980) issomewhat puzzling. Since. ctitsisterl t ith llinois Bell, he likewise re-quires a respondent to prove that it did not rely on infornmation obtainedduring all unlavful interview. we must assume that he likese considersrestloration of the status quo anite to he the primua fuic appropriateremedy Thus, to the extent there is disagreement as to the appropriatererred for Respondent's iolnatli of l)eutsc h's rights, it is necessaril adisagreement on the facts, rather than the legal principle Unlike Memberl'ruesdale. Ae d nt finld tIhal Respondenlt met it, hurdct:" Ihid(18 TEXACO. INCtempt here to minimize the per se nature of theirapproach by characterizing the admission securedfrom Deutsch as "the most telling informationavailable to merit a decision to discipline." Thatmay be true but it does not answer the criticalquestion of whether Respondent in fact relied onthat admission in reaching its decision to disciplineDeutsch. Instead, they merely restate what is essen-tially the legal predicate for a Weingarten violation:An employer must have sought substantive, as op-posed to trivial or irrelevant, information duringthe interview bearing on the subject of the inter-view.The remedial approach adopted by my col-leagues is appealing from the standpoint of simplic-ity and ease of application. But steadfast adherenceto such an approach runs counter to the Board'snormal case-by-case determination of the appropri-ate remedy and, in cases like this one, transgressesthe statutory admonition that our remedies be com-pensatory rather than punitive. While the languageof Section 10(c)35of the Act is not directly appli-cable to the factual situation here, i.e., disciplineshort of suspension or discharge, the logic of thatsection is nevertheless applicable and mandates thata make-whole remedy not be ordered when theemployer, as here, has met its heavy burden ofshowing that it would have imposed discipline inthe absence of the unlawful interview.36In short,the Board must resist the temptation, to which mycolleagues have succumbed, of adopting a remedialapproach whose only appeal lies in its simplicity.Instead, the Board should come to grips with thedifficult, but critical, issue of determining whetherthe employer has satisfied its burden of establishingthat, in the absence of the unlawful interview, itwould have taken the disciplinary action it did.My colleagues' misapprehension of the remedialissue in these cases and their misapplication here ofthe Illinois Bell test is exemplified by their compari-son of this case with the facts and remedy pro-vided in Illinois Bell, a case clearly distinguishableon its facts. In Illinois Bell, the employer, basedsolely on the information obtained at the unlawfulinterview, made the decision to suspend an employ-ee for improperly adjusting long-distance telephonebills for the inmates of a prison. The Board orderedthe employer to reinstate the employee and to ex-5 Sec. 10(c) of the Act prov ides in pertinent part:No order of the Board shall require the reinstatement of any individ-ual as an employee who has been suspended or discharged or thepayment to him of any back pay. if such individual was suspended ordischarged for causea' The burden is upon the respondent to establish clearly that it wouldhave imposed the discipline it did in the absence of the unlawful inter-view Any doubt revealed in the record in this regard would he resolvedagainst the respondentpunge from its records any reference to the suspen-sion because it was clear that, absent the employ-ee's admission of misconduct at the interview, theemployee would not have been suspended.Here, by contrast, Respondent had made the de-cision to discipline Deutsch prior to the interviewbased on information obtained during a preinter-view investigation. Thus, Supervisor Linnell al-ready had information-based on his own investi-gation-that Deutsch had failed to attach his lock-ing device to the tower's fan switch as required byRespondent's standing instructions. Based on thisinformation, Linnell had already determined priorto the interview that discipline was appropriate. Inthese circumstances, to order Respondent to ex-punge from its records any references to the repri-mand received by Deutsch would do more thanreturn the employee to the status quo: it would putDeutsch in a better position than he would havebeen in had no unlawful interview occurred. Theproper remedy is simply to order Respondent tocease and desist from unlawfully restricting therepresentative's role at a Weingarten-type inter-view. Accordingly, I dissent from the remedy im-posed here.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT deny to any employee, uponrequest, the presence and assistance of hisunion representative at an interview which theemployee reasonably believes may result indisciplinary action.WE WIl.L NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the National Labor Rela-tions Act, as amended.WE wiI expunge from our records any ref-erence to the reprimand received by employeeRichard Deutsch in September 1977, or anyconduct leading thereto.TEXACO, INC.DECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN, Administrative Law Judge:On April 11, 1978, 1 conducted a hearing at Seattle.Washington, to try issues raised by a complaint issued ont)39 64()DECISIONS O()F NAIONA I.AB()OR REI.ATIONS O()ARDDecember 15, 1977,1 on the basis of a charge filed byOil, Chemical and Atomic Workers Local 1-591, Oil,Chemical and Atomic Workers International Union,AFL-CIO,2 on November 10.The complaint alleged that Texaco, Inc.,:' violatedSection 8(a)(1) and (3) of the National Labor RelationsAct, as amended,4by requiring union representativesbrought by aggrieved employees to disciplinary confer-ences affecting such employees either to remain silentduring the conferences or leave.While the Company conceded it conducted disciplin-ary interviews with employees and insisted any unionrepresentatives brought to those interviews by affectedemployees either remain silent during the interviews orleave, it contends that conduct was not violative of theAct because:1. The interviews were not "investigatory interviews"within the meaning of Weingarten.52. The Company was not under any duty to bargainwith the Union during such interviews.3. The Company permitted the Union to discuss mat-ters raised in the course of such interviews in separatemeetings between the Company and the Union.4. The Union waived its right to participate in such in-terviews by actions taken by it in the course of the nego-tiations leading to the execution of the currently effec-tive contract between the Company and the Union.6The issue before me is whether the Company violatedthe Act by denying employees the right to have theirunion representative accompany and effectively representthem when called by management to attend interviews atwhich their alleged misconduct and/or discipline there-for are discussed and assessed.The parties appeared by counsel at the hearing andwere afforded full opportunity to produce evidence, ex-amine and cross-examine witnesses, argue, and file briefs.Briefs have been received from the General Counsel andthe Company.Based upon my review of the entire record,7observa-tion of the witnesses, perusal of the briefs, and research,I enter the following:FINDINGS OF FACTI. JURISDICTION AND LABOR ORGANIZATIONThe complaint alleges, the answer admits, and I find attimes pertinent the Company was a Delaware corpora-tion engaged in the production, refining, and marketingof petroleum products; that it operated a refinery at Ana-cortes, Washington; that during the 12 months precedingthe issuance of the complaint, a representative period, itsold and shipped from its Anacortes refinery productsvalued in excess of $500,000 to points outside the StateRead 1977 after all further date references omitting the yearHereafter called the Union.a Hereafter called the Company.4 Hereafter called the Act.VL.R.B. v. J. Weingarten, Inc.. 420 U.S 251 (1975).s The Company produced no evidence in support of this contentionand in its brief moved this defense (alleged as its fourth affirmative de-fense in its answer to the complaint) be stricken The motion is granted.The Colmpany moved to correct portions of the transcript Themotion is granted.of Washington and purchased and caused to be deliveredto its Anacortes refinery goods and services valued inexcess of $50,000 from States outside of the State of\Washington; and that, based on the above, the Companywas an employer engaged in commerce in a business af-fecting commerce within the meaning of Section 2(2),(6), and (7) of the Act. The complaint further alleges, theanswer admits, and I find at times pertinent the Unionwas a labor organization within the meaning of Section2(5) of the Act.1I. HEF AI.LLE-itD UNFAIR l.ABOR PRACIICESA. FactsOn January 24, 1977, the Company and the Union ex-ecuted a contract covering the rates of pay, wages,hours, and working conditions of production and mainte-nance employees at the Anacortes refinery, with theusual exclusions, for a 2-year term commencing January8, 1977. That agreement is one of a continuous series fol-lowing the Union's 1958 certification by the Board as theexclusive collective-bargaining representative of thoseemployees. The currently effective contract contains theusual recognition and grievance arbitration provisions.This case arose over disciplinary interviews of twoemployees within the certified unit covered by the con-tract, pipefitter Richard Deutsch and machinist TravisSlater.The Deutsch incident occurred in late September,when Assistant Foreman Gene Vaughn was requested toassign a pipefitter to install a length of copper tube as avent line on a large fan mounted within a cooling towerat the refinery. Vaughn directed Deutsch to install theline, telling him it was a 5-minute job. At the timeDeutsch climbed the tower and began working, a boiler-maker (Ron Robinson) was also working on the job.Deutsch noted the ball element of the electrical motoroperating the fan had been removed, so the fan was ino-perable. While Deutsch was still working, Robinson leftthe tower and removed his lock from the switch activat-ing the fan.8During the period Deutsch was still working on theline installation, boilermaker helper Jim Tracy asked EdLinnell, head foreman over the pipefitters, boilermakers,and welders, if he could turn on the fan to see if it wasoperating properly. Linnell told him if there was no lockon the switch activating the fan he could assume thework was completed and the fan could be tested. WhenTracy approached the tower, however, he noted theswitch was unlocked and Deutsch was still working onthe job, and brought the situation to Vaughn's attention.Vaughn in turn brought it to Linnell's attention. Linnellinterviewed Tracy and Robinson. Tracy told Linnell theswitch was not locked while Deutsch was the soleworker on the fan; Robinson told Linnell he advisedDeutsch he was leaving the tower and was removing hislock, and that he suggested Deutsch attach his lock on" Each craftsman at the plant carried a locking device for use in lock-ing up any switch controlling electrically operated equipment while the)are working on it In this case. the switch for the fan was located at thebase of the tower TEXACO, INC641the switch.' On completing his investigation, Linnell de-cided to interview and reprimand Deutsch and instructedVaughn to have Deutsch report to his office.to Deutschwas aware of Linnell's investigation and anticipated hewas going to be interrogated and disciplined over the in-cident; because of those fears, he asked John Guidinger,the acting union steward in his department, to accompa-ny and represent him at the interview. Guidinger agreedand he and Deutsch proceeded towards Linnell's office.Linnell observed the two as they approached his officeand telephoned J. R. Steers, one of the Company's em-ployee relations department representatives, for adviceon what role he should permit Guidinger at the inter-view. Steers advised him to permit Guidinger to attendthe interview, but only as a silent observer of what tran-spired.As soon as the two men entered his office, Linnell in-formed Guidinger that Linnell would allow him to sit inon the interview, but he would not have any say andcould only observe. Linnell recited the plant safety regu-lation to Deutsch requiring all craftsmen to lock out theswitch activating any equipment they work on whilework is in progress, secured an admission from Deutschthat he at no time put his lock on the switch activatingthe fan while working on it, informed Deutsch his failureto comply with the regulation had endangered both hislife and the lives of other men on the job, heardDeutsch's disclaimer of knowledge of the regulation, andissued a reprimand to Deutsch for failure to follow theregulation. I I In the course of the interview (after Linnellrecited the language of the regulation), Guidinger startedto make a comment; he was interrupted by Linnell, how-ever, and told either to keep quiet or leave. Guidingersubsided and remained silent for the balance of the inter-view.The Slater incident began at or about 2:40 p.m. on Oc-tober 26, when an assistant foreman in the machine shop,Gaylord Greenough, observed Slater at the operator'sshack on the Company's premises with a cup in his hand.Greenough returned to the area about 25 minutes laterand saw Slater and his helper at the shack. Greenoughasked Slater if he had completed his current assignment(greasing valves in catalytic reforming and hydrotreater9 Neither Tracy nor Robinson testified at the hearing; I therefore donot find that Rohinson told Deutsch he was removing his lock and sug-gested that D)eutsch affix his own, but only that Robinson slated he haddone so to LinnellB" This instruction was issued a day or two after the incident occurred" Deutsch, G(idinger, and Linnell all testified that Linnell askedDeutsch whether or not he placed his lock on the switch while on thejoh and Deutsch admitted he did not; Deutsch and Linnell alo testifiedthat Deutsch disclaimed any knowledge of the safety regulation. Linnel!.however, testified that these twov exchanges occurred on the plant floorat a time preceding the intersiew and did not take place during the inter-iew, while Deutsch and Guidinger testified the former exchange tookplace during the inters iew. Deutsch testified the latter exchange alsotook place during the interview' (Guidinger could not remember whetherit did or not). and Deulsch testified he had only one exchange with l.in-nell concerning the entire incident and that occurred at Linnell', officeSince Guidinger as only present at one exchange hetween Linnell andDeutsch, he was certain l.innell extracted an admission from Deuschconcerning his failure to attach his locking device at the interliew, andboth (iidinger and Deutsch impressed me as sincere witneses, concern-ing what hey could recall ofr the exchanges at the interview. I find thetwo exchange, in question occurred during the interxiewunits). Slater replied in the negative, stating there ,wasstill a lot of work to do on the units. Greenough askedSlater and his helper to accompany him away from theshack and out of hearing distance of other employees atthe shack. They complied. Greenough then asked Slaterwhy he and his helper were not working at their assign-ment. Slater replied they had been lugging a heavygrease gun up the tower and were tired. Greenough di-rected them to return to work, stating the operators'shack was not a place for lounging and sitting arouniddrinking coffee. The men returned to work and Green-ough reported the incident to his superior, Charles Fair.Fair prepared a 3-page document detailing the incidentas reported to him by Greenough, recited a number ofearlier incidents of alleged Slater misconduct and the re-ceipt by Slater of three earlier verbal warnings over hiswork performance, and closed with a statement thatSlater was suspended for 3 days and risked more severediscipline in the future if his conduct did not improve.On October 28 Fair summoned Slater to his office.Greenough was also present. When Slater arrived, heasked if the interview involved discipline. Fair replied itdid. Slater requested union representation. Fair askedwho Slater wanted and Slater replied he wanted FrankMann of the Union's Workmen's Committee"to repre-sent him. Fair replied that he would permit Mann toattend the interview but he could not speak, and repeat-ed this to Mann when Mann entered his office. Fair thentold Slater, while he did not like to do it, he was givinghim a 3-day suspension, and handed Slater the documentdescribed above. Slater read the document and said hewas drinking water, not coffee, and Greenough waswrong in stating he was in the operators' shack drinkingcoffee; he also stated he was in the shack only a fewminutes on the second occasion to get a drink of waterand rest a little because he was tired. 1'Fair started toask Greenough if he saw Slater drinking coffee butstopped, saying it did not matter, the discipline stood,and Slater could take the matter further through theUnion if he desired. Fair then informed Slater of thedates he would be suspended and the date he was toreturn to work. Slater was off the job on the 3 daysspecified and returned to work thereafter.In a subsequent meeting between company representa-tives and the Union's Workmen's Committee (on No-vember 8), the Union asked what the Company's positionwas concerning union representation at disciplinary inter-views. The Company'4replied it was management's po-sition that union representatives could attend such inter-views but not particpate, i.e., they could attend only assilent observers. The Union remonstrated, stating, when-ever an employee desired union representation at such aninterview, the Union was entitled to attend and to par-12 That Commitllee handle, negotiations and grileaance processing:' Slater testified at the hearing he left he hack after (ireenough',first ightinlg of him there. Esent to w ork, and returned to the shack for adrink of water (alleging hcre sas no fountain on or near the job) ad torest for a minute whell Greenough returned and interrogated him (Fairand (ireelough testified the men ere pernitted Io take unscheduledbreaks from time to time )" The Conlpanl w.as rcplescnited h) It, peronlnel director J I Lrong.and his aIsIstants. J R Steers iind r I1) SchuhTEXACO, INC o41 642I)DECISIONS OF NAIIONAL LA()OR RELAI'IONS BO)ARDticipate in the proceedings. The Company replied it wasadhering to its position.'" At that same meeting, unionobjections to the Slater suspension were discussed, with-out resolution. i,It was either admitted, stipulated, or undisputed and Ifind Long, Fair, Linnell, Greenough, Vaughn, Steers,and Schuh were supervisors and agents of the Companyacting on its behalf and Guidinger and Mann wereagents of the Union acting on its behalf at all times perti-nent.B. Analysis and ConclusionsThe Supreme Court's Weingarten decision'7finally re-solve a long running controversy between managementand labor over the issue of whether or not an employeesummoned by management to an interview which theemployee reasonably believed might result in his disci-pline was entitled to representation by his union at suchconference. Prior to the Weingarten decision, manage-ment maintained an employee was not entitled to unionrepresentation until, unless, and after management hadlevied a disciplinary penalty and labor contended an em-ployee was entitled to union representation fiom the timehe requested it. Weingarten essentially sustained the latterposition.The Company contends, however, the Weingartenprinciple only extends to investigatory interviews, i.e., in-terviews to which the employee is summoned by man-agement so management may question him concerningan incident it is investigating to determine whether hisconduct warrants discipline, and the Deutsch and Slaterconferences occurred after such investigations had beencompleted and management decisions reached to levydiscipline, and were called solely for the purpose of ad-vising Deutsch and Slater of the nature of the disciplineand reasons therefor. The Company further contends itsrefusal to permit Guidinger and Mann to speak or in anyother manner participate in the Linnell-Deutsch andFair-Slater conferences and its general policy of refusinga participative role to the Union at similar conferencesare not violative of the Act, since the Company is will-ing to and has discussed the Slater and other disciplinaryactions at regular monthly Company-Workmen's Com-mittee meetings and a disciplined employee and theUnion may challenge disciplinary actions (with full par-ticipation by the Union) within the grievance-arbitrationprocedures established by the Company-Union contract.A short answer to the Company's contentions is thatthe Deutsch and Slater conferences were mixed; i.e.,they had elements of both an investigation and assessingof discipline.When Deutsch and Slater were summoned to their re-spective interviews, they were aware management wasinvestigating their previous conduct described hereto-fore, they reasonably anticipated they were being sum-moned because of that conduct, and they were fearfultheir jobs were in jeopardy and apprehensive of manage-I [.ong confirmed it vwa and is company policy to deny the Unionany role in such intrieress other than silent observer."t lonllg It:sified company and unionll represenltatives discussed suchmailers at their regular monthly meetings' See fi 5. uprua.ment's intentions at the interview. 8 They were desirousof union protection against any attack on their job statusin view of their anticipations and fears, and thereforesought and secured such representation. Their fears andanticipations were well founded Linnell extracted admis-sions from Deutsch, berated him over his conduct, andrefused to give Guidinger any opportunity to explain,refute, or mitigate Deutsch's conduct; Fair handled theSlater interview similarly. Deutsch and Slater weredenied any effective union representation, completelythwarting their purpose in seeking it. Had Guidinger par-ticipated in the Linnell-Deutsch interview, he may wellhave developed Deutsch's testimony (at the hearing) thathe did not hear what Robinson shouted to him as Robin-son left the tower; that he was unaware Robinson re-moved his lock from the fan switch while he was com-pleting his work, that no risk existed and a considerabletime was saved from his remaining on the tower andcompleting his work after Robinson left the tower (sincethe fan motor was inoperable, his work was completed ina short time, and it would have taken considerable timeto climb down the tower, affix his lock, and climb upagain to complete the work); and had Mann participatedin the Fair-Slater interview, he may well have developedSlater's testimony (at the hearing) he left and returned tothe shack between Greenough's arrivals there; he (andothers) made a regular practice of taking short restbreaks, and management was aware of and permittedthis; some of the alleged infractions which Fair cited asbasis for the severity of the discipline assessed were inac-curate or explainable, etc. In such case, Linnell and/orFair might have been persuaded to either desist from orsoften the disciplinary penalty assessed, and at the veryleast such participation may have persuaded Deutsch,Slater, Guidinger, and Mann of the fairness of the inter-view and induced an acceptability of the result ratherthan resort to the grievance-arbitration procedure to de-velop such facts, when attitudes have hardened.As Justice Brennan stated in the Weingarten decision(420 U.S. at 262-264):A single employee confronted by an employer in-vestigating whether certain conduct deserves disci-pline may be too fearful or inarticulate to relate ac-curately the incident being investigated, or too ig-norant to raise extenuating factors. A knowledge-able union representative could assist the employerby eliciting favorable facts, and save the employerproduction time by getting to the bottom of the in-cident occasioning the interview. Certainly his pres-ence need not transform the interview into an ad-versary contest. Respondent suggests nonethelessthat union representation at this stage is unnecessarybecause a decision as to employee culpability or dis-ciplinary action can be corrected after the decisionto impose discipline has become final. In other* For all hey knew, nmlalagemelt might had intended to interrogateIhern itensively concerninig their conducl. secure dmaging admissionsfrom them for future use ill the event the seure diciplined ad ubse-quently challenged that disciplone under he grievance-arbitration prosil-silons of the 'ompan-Uliion contract. tc I -XACO. INCt4Iwords, respondent would defer representation untilthe filing of a formal grievance challenging the em-plover's determination of guilt after the employeehas been discharged or otherwise disciplined. Atthat point, however it becomes increasingly diffi-cult for the employee to vindicate himself, and thevalue of representation is correspondingly dimin-ished. The employer may then be more concernedwith justifying his actions than re-examining them.In this case, the value of Guidinger's and Mann's rep-resentation at the to interviews reached the vanishingpoint!I find no merit in the Company's argument the aboveprinciples are inapplicable because Linnell and Fair in-tended only to levy discipline on Deutsch and Slaterwhen they were summoned; certainly the two employeeswere not advised this was the sole purpose when theyreceived their summons. In any event, I find the allegedpurpose of the interviews irrelevant; in each case, theemployee, reasonably apprehensive he was being sum-moned to an interviewv where his job status was threat-ened, sought and secured union representation, but asdenied effective representation at the interview. 9The Company's contention that its policy of "permit-ting" union representatives to discuss disciplinary actionsat monthly union-company meetings and the availabilityof the grievance-arbitration procedures to process com-plaints over disciplinary actions preclude the finding ofan unfair labor practice over its denial of effective unionrepresentation at disciplinary interviews is likewise with-out merit. Neither an employee nor his representativeneeds employer "permission" to exercise a right andfunction assured by statute and, as noted heretofore, thestatute assures an employee, upon request, effectiveunion representation at disciplinary interviews with theview such union participation may abort the proposeddisciplinary action or avoid any need to resort to laterbilateral discussions or formal, adversary proceedings.Based on the foregoing, I find and conclude that bydenying requested effective union representation toDeutsch and Slater at their disciplinary interviews theCompany violated Section 8(a)(1) of the Act.CoNctIUSIONS oi LAWI. At all pertinent times the Company was an employ-er engaged in commerce in a business affecting com-merce and the Union was a labor organization within themeaning of Section 2(2). (5), (6), and (7) of the Act.2. At all pertinent times Linnell, Fair, Greenough,Vaughn, Long, Steers, and Schuh were supervisors andagents of the Company acting on its behalf and Gui-dinger and Mann were agents of the Union acting on itsbehalf within the meaning of the Act.1 S Chmax LfIiohdon um (owrlpu'. Diwn,, A .4tnmar. 227 NRIlI 1189 (19771. also sc (e ,rjicfd (;nccr , (aliJorn;a. Lid 227 N RH 1211(19771. lnernaiu l l.ad (iari ,r 1$r ,rx' I '1imon. pper South )Depart-,,cni,. .t-1. -( 10 Qual/, 4anui(/l uri ('c ., I al. 42(1 t S 27h 1975)(,sutailng 195 N R 1971: and .l,%d 0,1 (iorporln. 19 N R 1052X 1972)3. By denying effective representation by the Union toDeutsch and Slater at their disciplinary interviews, theCompany violated Section 8(a)(I) of the Act.4. The aforesaid unfair labor practices affected com-merce as defined in the Act.'flit RI I)YThe Company contends that, even if its conduct al-leged as an unfair labor practice in this case violated theAct, it should not be directed to rescind Slater's 3-daysuspension and reimburse him for the pay lost on theground it had cause for levying the discipline.I reject the contention. The Board normally exercisesits remedial powers to make an employee whole whenhis statutory rights have been violated, and the onlypracticable way to rectify the Company's interferencewith Slater's rights is by restoring him to status quo ante.i.e., to the position he was in before the Company inter-fered with his Section 7 rights. If the Company, aftersuch restoration, wvishes to properly conduct a disciplin-ary interview and levy discipline against Slater for hisconduct on October 26 in which. at Slater's request, theUnion effectively participates, it may do so (unless other-wise barred).Having found the Company violated the Act by deny-ing Deutsch and Slater the effective union representationthey requested at their disciplinary interviews, I shallrecommend the Company cease and desist from similardenials in the future, expunge from its records any refer-ences based on the conduct which led to Deutsch's repri-mand and Slater's suspension, rescind Deutsch's repri-mand and Slater's suspension, reimburse Slater for hiswage losses resulting from that suspension, with intereston the sum due. Backpay and interest are to be comput-ed in the manner prescribed in IK .f bolworth Compa-ny, 90 NLRB 289 (1950), and Florida Steel Corp., 231NLRB 651 (1977),2) and post appropriate notices.On the basis of the foregoing findings of fact, conclu-sions of law. and the entire record, and pursuant to Sec-tion lO(c) of the Act, I recommend the issuance of thefollowing recommended:ORDER21The Respondent, Texaco, Inc., its officers, agents, suc-cessors, and assigns, shall:1. Cease and desist from:(a) Denying effective union representation to employ-ees so requesting when summoned to disciplinary inter-views.(b) In any like or related manner interfering with, co.ercing, or restraining its employees in the exercise oftheir rights under Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:" See. generaills. I.. P/ ln & h' l ttnkuii ( o. 13 N Rti 716 (fi2)In' the .t il o cu ..opi.ns arte filed a', pro Idel h Se, 102 4 ofthe Rulcs arid Regulatillns of1 IIh N;liolll I abor Rlaii , ll ;loard, thet{i(Jgllsl. tu CIIIc s01s. and;111 rccilrnmenlildC I )ritr herei shall. -as prolxiclcdin Sec 1(12 48 if 1he Rule' and Rgulla.ltion .he ilopl h the Board andhecme ils fidillgs, C.ocluli onll d. l ll1 I ()ltil l d al 1 I o hll cIl s IhereCoshall he deemed '. is .c 1eni all purp.s.tEXACO. INC e)43 644DECISIONS OF NATI()ONAI I.ABOR REL.AII()NS BO()ARD(a) Expunge from its records any references based onthe conduct which led to the Deutsch reprimand in lateSeptember and the Slater suspension on October 28, re-scind the Deutsch reprimand and the Slater suspensin,and reimburse Slater for the wages he lost as the resultof that suspension in the manner set out in "TheRemedy" portion of this Decision.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copyiig, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at the Company's refinery at Anacortes,Washington, copies of the attached notice marked "Ap-pendix B."22Copies of said notice, on forms provided by:2 In the eent thai this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted bythe Regional Director for Region 19, after being dulysigned by the Company's authorized representative, shallbe and posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places where no-tices to employees are customarily posted. Reasonablesteps shall be taken by the Company to insure the noticesare not altered, defaced, or covered by other material.(d) Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply with theOrder.Order of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of he National Labor Relations Board"